Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Steven Payne, Reg. No. 35,316 on 08/25/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claim 1. (Currently Amended) A  method executed in a cloud-computing system, comprising:
	 
	creating a template worker list comprising a plurality of template workers to process worker execution preparation loads in a distributed manner before a worker allocation request for execution of  a particular function of a plurality of functions  is received;
calculating a first value by dividing an average execution time of total active workers in an active worker list that will execute the particular function by a worker allocation request period for each of the plurality of functions;
	calculating a second value  by subtracting, from the first value, an initial number of active workers in the active worker list and a required number of ready workers to be allocated to the active worker list during a unit time for each of the plurality of functions; 

	changing a subset equal to the second value of template workers in the template worker list to a first set of active workers and allocating the first set to the active worker list;
	changing the required number of ready workers to a second set of active workers and allocating the second set to the active worker list;
	receiving the worker allocation request for the execution of the particular function; and
	processing the worker execution preparation loads in the distributed manner in the cloud-computing system by executing the particular function by the total active workers in the active worker list, wherein the total active workers in the active worker list comprises the initial active workers, the first set of active workers, and the second set of active workers.

Claim 2. (Canceled)

Claim 3. (Currently Amended) The  method of claim 1, further comprising: 
	initializing  and changing any ready workers that are not used during a preset idle time  into template workers.

Claim 4. (Currently Amended) The  method of claim 1, wherein each of the template workers corresponds to a temporary worker configured by a base-runtime image and a minimum resource capacity so that each of the template workers is capable of being used  by all of the plurality of functions.

Claim 5. (Currently Amended) The  method of claim 1, wherein each of the ready workers corresponds to a worker in a function-execution-ready state  when resource information for execution of the particular function is set and resource allocation is complete.

Claim 6. (Currently Amended) The  method of claim 5, wherein each of the ready workers has a state corresponding to any one of an active ready state when the resource allocation and loading of the function are complete, and an inactive ready state[[,]] when the resource is not allocated, but loading of the function is complete.

Claim 7. (Currently Amended) The  method of claim 6, further comprising:
	when an active worker usage ratio is greater than a preset active upper reference value, performing ready worker upscaling by changing  one or more template workers to  one or more ready workers; and
	when the active worker usage ratio is less than a preset active lower reference value, changing a state of a ready worker in the active ready state to the inactive ready state.

Claim 8. (Currently Amended) The  method of claim 7, wherein the active worker usage ratio is a ratio of a number of active workers to a sum of ready workers in the active ready state and the number of active workers.

Claim 9. (Currently Amended) The  method of claim 6, further comprising[[,]]:
	when an inactive worker ratio is greater than a preset inactive upper reference value, performing ready worker downscaling by changing a ready worker in the inactive ready state to a template worker.

Claim 10. (Currently Amended) The  method of claim 1, further comprising[[,]]:
 creating  additional template workers by performing template worker upscaling.

Claim 11. (Canceled)

Claim 12. (Canceled)

Claim 13. (Currently Amended)  An apparatus in a cloud-computing system, comprising:


	a memory; and
	a processor configured to execute instructions stored on the memory comprising:
		creating a template worker list comprising a plurality of template workers to process worker execution preparation loads in a distributed manner before a worker allocation request for execution of a particular function of a plurality of functions is received;
calculating a first value by dividing an average execution time of total active workers in an active worker list that will execute the particular function by a worker allocation request period for each of the plurality of functions;
		calculating a second value by subtracting, from the first value, an initial number of active workers in the active worker list and a required number of ready workers to be allocated to the active worker list during a unit time for each of the plurality of functions; 
		changing a subset equal to the second value of template workers in the template worker list to a first set of active workers and allocating the first set to the active worker list;
		changing the required number of ready workers to a second set of active workers and allocating the second set to the active worker list;
		receiving the worker allocation request for the execution of the particular function; and
		processing the worker execution preparation loads in the distributed manner in the cloud-computing system by executing the particular function by the total active workers in the active worker list, wherein the total active workers in the active worker list comprises the initial active workers, the first set of active workers, and the second set of active workers.

Claim 14. (Canceled)

Claim 15. (Currently Amended) The  apparatus of claim 13, wherein the processor is further configured to execute instructions comprising: 
	initializing and changing  ready workers that are not used during a preset idle time  into template workers.

Claim 16. (Currently Amended) The  apparatus of claim 13, wherein:
	each of the template workers corresponds to a temporary worker configured by a base-runtime image and a minimum resource capacity so that each of the template workers is capable of being used  by all of the plurality of functions, and
	each of the ready workers corresponds to a worker in a function-execution-ready state  when resource information for execution of the function is set and resource allocation is complete.

Claim 17. (Currently Amended) The  apparatus of claim 16, wherein:
	each of the ready workers has a state corresponding to any one of an active ready state  when the resource allocation and loading of the particular function are complete, and an inactive ready state when a resource is not allocated, but loading of the particular function is complete.

Claim 18. (Currently Amended) The  apparatus of claim 17, wherein the processor is further configured to execute instructions comprising:
 by changing  one or more template workers to  one or more ready workers, and
	when the active worker usage ratio is less than a preset active lower reference value, change a state of a ready worker in the active ready state to the inactive ready state.

Claim 19. (Currently Amended) The  apparatus of claim 18, wherein the active worker usage ratio is a ratio of a number of active workers to a sum of ready workers in the active ready state and the number of active workers.

Claim 20. (Currently Amended) The  apparatus of claim 17, wherein the processor is further configured to execute instructions comprising:[[,]] 
	when an inactive worker ratio is greater than a preset inactive upper reference value, perform ready worker downscaling  by changing a ready worker in the inactive ready state to a template worker.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 1, 3-10, 13, and 15-20 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any 
Abad et al. (“Package-Aware Scheduling of FaaS Functions”) discuss scheduling cloud functions on serverless computing platforms by scheduling and mapping cloud functions to specific worker nodes.
Turanyi et al. (US 2021/0149742) discuss a FaaS system comprising scaling a computational load to be distributed between a plurality of worker processes wherein the worker processes are started on demand.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 






/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            August 30, 2021